  Case 2:20-cv-00053-PLM-MV ECF No. 11 filed 07/23/20 PageID.35 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

ABRIELLE LONDO,                                            Case No. 2:20-cv-00053

             Plaintiff,                                    Hon. Paul L. Maloney
                                                           U.S. District Judge
      v.

ENRIGHT FAMILY RESTAURANTS, and
STEVE WHELAN,

            Defendants.
__________________________________/

                                      ORDER

      This lawsuit was filed by Plaintiff Abrielle Londo, on May 4, 2020, against

Defendants Enright Family Restaurants and Steve Whelan.           On July 20, 2020,

Defendant Steve Whelan filed a pro se answer on behalf of himself and Enright

Family Restaurants. (ECF No. 6.)

      Federal law specifies that cases in the courts of the United States may be

conducted only by the parties personally or through counsel. 28 U.S.C. § 1654. That

statute provides that, “in all courts of the United States, the parties may plead and

conduct their own cases personally or by counsel, as, by the rules of such courts,

respectively, are permitted to manage and conduct causes therein.” 28 U.S.C. § 1654

(emphasis added). The statute clearly makes no provision for a pro se party to

represent others.

      The federal courts have long held that section 1654 preserves a party’s right to

proceed pro se, but only with respect to his own claims. Rowland v. Calif. Men’s
  Case 2:20-cv-00053-PLM-MV ECF No. 11 filed 07/23/20 PageID.36 Page 2 of 2



Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-03 (1993). The Supreme

Court has held that under 28 U.S.C. § 1654, corporations, partnerships, associations,

and any other artificial entities may appear in federal courts only through a licensed

attorney. Id. However, persons operating a business as a sole proprietorship need

not be represented by an attorney in federal court proceedings. In re Fifarek, 370

B.R. 754, 758 (Bankr. W.D. Mich. 2007).

      Defendant Enright Family Restaurants appears to be a corporation.

Defendant Steve Whelan is not an attorney and he cannot file an answer on behalf of

Defendant Enright Family Restaurants unless he is the sole proprietor of the

business. Defendant Steve Whelan has not represented that he is the sole proprietor

of Defendant Enright Family Restaurants.

      Accordingly, the answer filed by Steve Whelan on behalf of Defendant Enright

Family Restaurants is STRICKEN.

      IT IS SO ORDERED.



 Dated: July 23, 2020                               /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                          2
